Citation Nr: 1138484	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.

When this case was before the Board in December 2010, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

In April 2008, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the proceeding is of record.  

The Veteran originally filed a claim for entitlement to service connection for diabetic retinopathy.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran testified that he has a diagnosis for cataracts.  He also testified to blurry vision, burning eyes and seeing bright spots.  

For these reasons, the claim is properly characterized broadly as a claim of service connection for an eye disability, to include as due to service-connected diabetes mellitus.   

The issue of service connection for right ear hearing loss has been raised by the record and was referred to the Agency of Original Jurisdiction in the Board's December 2010 Decision, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred again to the AOJ for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2006.  VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Since the time of the VA examination, the Veteran testified during the April 2008 hearing that he has been diagnosed with cataracts.  He reported blurry vision, burning eyes, and seeing bright spots.  

Furthermore, the September 2006 VA examiner diagnosed the Veteran with diabetes without manifest or background diabetic retinopathy.  He also diagnosed the Veteran with cataracts and blepharitis and opined that cataracts and blepharitis were not a result of diabetes mellitus; however, the examiner did not provide an opinion as to whether the Veteran's eye disabilities were aggravated by the service-connected diabetic mellitus.  

In light of the lapse of time since the last VA examination and the need for an opinion regarding aggravation, the Board finds that a new VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and likely etiology of any claimed eye disability.  All necessary special studies or tests should be accomplished.

It is imperative that the examiner review the evidence in the claims file, including a complete copy of this REMAND, and acknowledges such review in the examination report.

Following examination of the Veteran, the examiner should specifically offer an opinion as to the following:

(a) Is it is at least as likely as not (50 percent probability or more) that the Veteran has a current eye disability that was caused by his service-connected diabetes mellitus?

(b) If not, is it is at least as likely as not (50 percent probability or more) that the Veteran's eye disability, if any, was aggravated by the service-connected diabetes mellitus?

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.

2.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


